Form 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52575 Lightning Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8583866 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23 Creek Circle , Boothwyn, Pa 19061 (Address of principal executive offices) (610) 494 5534 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,652,474 common shares as of August 9, 2010, 500,000 Series A Nonvoting Capital Stock shares as of August 9, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and QualitativeDisclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The Company’s unaudited financial statements included in this Form 10-Q are as follows: 1 Balance Sheet asConsolidated Balance Sheets as ofJune 30, 2010 and December 31, 2009 (audited); 2 ConsolidatedStatements of Operations for the three months and six months ended June 30, 2010 and2009; 3 ConsolidatedStatements of Cash Flows for the six months ended June 30, 2010 and 2009; 4 Notes to Consolidated Condensed FinancialStatements. 3 Item 1. Financial Statements. LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (unaudited) Assets Current Assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses Total Current Assets Property, Plant and Equipment, net Intangible Assets net Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Current portion oflong term debt $ $ Accounts payable Accruedinterest - Accrued expenses Total Current Liabilities Long Term Debt Long term debt Accrued interest and other long term liabilities Fair value of warrants Total Long TermLiabilities Commitments Stockholders' Deficit PreferPreferred stock: $0.001 par value; authorized 10,000,000 shares, Series A Nonvoting capital stock 6,000,000 shares authorized; June 30, 2010 500,000 shares issued and outstanding - Common stock: $0.001 par value; authorized 90,000,000 shares, 4,660,285shares issued and 4,652,474 outstanding at June 30, 2010 and December 31, 2009 Additional Paid in Capital Accumulated deficit ) Treasury stock, 7,811 shares at cost Total Stockholders’ Deficit ) Total Liabilities and Stockholders’ Deficit $ $ See Notes to Consolidated Condensed Financial Statements 4 LIGHTNING GAMING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS ThreeMonths Ended June 30, 2010 and 2009 Three Months Ended June 30, Revenues Sales of systems and parts $ $ License and servicefees Total revenues Costs and operating expenses Cost of products sold Operating expenses Research and development Selling, general & administrative expenses Depreciation and amortization Total costs and operating expenses Operating loss ) ) Non-operating expense Net interest expense ) ) Change in value of warrants Other income (expense) ) Net loss $ ) $ ) Net loss per Series A Nonvoting share-basic and fully diluted $ ) $
